Citation Nr: 1607282	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for gout of the bilateral feet.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned at a Board hearing in March 2015.  A transcript of this hearing has been associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran has claimed service connection for PTSD and depression, and has presented a series of symptoms he believes to be related to his service.  In light of Clemons, the Board has recharacterized the issue as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Acquired Psychiatric Disorder

The Veteran wrote in July 2009 that the stress of training Vietnamese pilots and the fear of being sent to Vietnam "weigh heavily on [his] psychological wellness" and that many of his close friends were killed.  He wrote that he has been taking medication for depression and sleep disorders for nearly 20 years.  The Veteran has submitted written statements describing how he had to retrieve a body from an airplane crash in Florida in service and that he was frightened of a Russian invasion following the assassination of President Kennedy.  The Veteran wrote that he has been diagnosed with PTSD and depression.

The Veteran testified in March 2015 that President Kennedy was killed soon after he joined the military, and that this greatly frightened him.  Board Hearing Transcript 3.  He also discussed removing parts from an airplane that a Vietnamese pilot had flown into a swamp.  Id.  He stated that he has a terrible temper, suicidal ideation, avoidance of crowds, and sleep disturbance, and that he believes these symptoms are related to these stressful events in service.  Id. at 5-7.

The Board finds that there is evidence of record that the Veteran may have a current psychiatric diagnosis, and he has testified that he believes it to be related to events that occurred during his military service.  As the Veteran has not yet been afforded a VA psychiatric examination addressing this issue, the Board finds that a remand is appropriate in order to obtain a psychiatric examination and opinion on the Veteran's current psychiatric diagnoses and their etiology.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

II. Gout and Low Back Disability

The Veteran submitted a statement in July 2009 that he has had continuous back and feet problems since getting out of the service.  He wrote that his doctor has told him that his foot problems are likely a direct result of his military duty.  He wrote that he damaged his feet marching, running, and walking extensively in a muddy swamp in military boots.  He has also stated that he served in zero-degree temperatures in uninsulated boots.  The Veteran's sisters submitted statements in June 2009 that their brother did not have problems with his feet until he got out of the military.

In March 2015, the Veteran testified that he believes he injured his back when he pinched or twisted his back working in a gas pit.  Board Hearing Transcript at 8.
The Veteran stated that he was treated for foot problems in boot camp after excessive marching.  Id. at 8, 10

The Veteran's private treatment records show that he has been given diagnoses pertaining to the bilateral feet and the back.  See November 2008 private treatment record (providing an assessment of thoracic sprain); December 2000 private treatment record (noting hallux rigidus).  In 2000, the Veteran underwent surgery for arthrodesis of the bilateral metatarsal phalangeal joints, and in 2007 the Veteran underwent surgery and follow-up treatment for left foot metatarsophalangeal joint fusion.  The Veteran has also been given a diagnosis of bilateral hallux rigidus, and his records note a history of gout.  In 2008, the Veteran was treated for back pain and diagnosed with thoracic sprain.

The Veteran has testified that he incurred in-service injury to his lower back and bilateral feet, the records show that he has been given current diagnoses pertaining to the back and feet, and the Veteran contends that these conditions were caused by the in-service injuries.  As the Veteran has not yet been afforded a VA examination addressing the question of the relationship of his current bilateral feet and lower back disorders and service, and there is insufficient medical evidence of record for the Board to adjudicate the issues at this time, a VA orthopedic examination and medical opinion is necessary for the Board to make a decision.  See McLendon, 
20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

III. Treatment Records

The Veteran stated at the Board hearing that he has records from Kaiser Permanente  and other records relating to foot surgery that he has not yet submitted to VA.  Board Hearing Transcript at 14, 17.  He also indicated he has received private treatment in Piedmont and Stockbridge.  Id. at 11.  While some of these treatment records have been obtained, it does not appear that all of these records have been obtained and associated with the claims file.  Efforts must be made to obtain and review these records prior to further adjudication of the issues.

It is also unclear from the record whether the Veteran has received medical or psychiatric treatment from VA.  The Veteran must be asked to clarify whether he has received treatment through VA and at which facility this treatment occurred.  All identified treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records, including all psychiatric treatment, treatment for foot surgeries, treatment through Kaiser Permanente, and treatment of the back and feet in Piedmont and Stockbridge (See March 2015 Board hearing Tr. at 14, 17).  

The Veteran should also be asked to identify all VA facilities where he has received medical treatment and the approximate dates of such treatment.  Appropriate efforts should be made to obtain all identified records and associate them with the claims file. 

2. After completing #1, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of his current psychiatric disorder.  All files in the electronic claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

a) ) Identify all current psychiatric diagnoses.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the August 2009 claim for service connection for PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please also discuss his assertions that he has been diagnosed with PTSD and depression.

b) For every diagnosis found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss the Veteran's assertions that he first began to have psychiatric symptoms in service after the assassination of President Kennedy and that he was greatly distressed when having to recover parts and dead bodies from crashed airplanes.  

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. After completing #1, schedule the Veteran for a VA orthopedic examination(s) to determine the nature and etiology of all current bilateral feet and lower back disorders.  All files in the electronic claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

a)  Identify all current disorders of the feet and low back.  In identifying all current diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the August 2009 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b)  For every diagnosis found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss the Veteran's assertions that he first injured his back in service when he pinched or twisted it working in a gas pit.  Please also address his assertions  that he was treated for foot problems in service during basic training after excessive running and that he further injured his feet standing in extreme cold with uninsulated boots and working for long periods of time in swamps and mud.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4.  Provide the Veteran with adequate notice of the date and place of all requested examinations at his latest address of record.  A copy of all notifications shold be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

5.  After the above development has been completed as well as any additionally indicated development, readjudicate the issues.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




